THE STATE OF TEXAS
                          MANDATE
                      *********************************************

TO THE 217TH DISTRICT COURT OF ANGELINA COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 10th day
of June, 2015, the cause upon appeal to revise or reverse your judgment between

                         JAMES CHRISTOPHER FETZER, Appellant

                        NO. 12-14-00234-CR; Trial Court No. 2013-0378

                                      By per curiam opinion.

                               THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came on to be heard on the appellate record and the brief filed herein; and
the same being inspected, it is the opinion of the Court that the trial court’s judgment below should
be modified and, as modified, affirmed.

        It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s “corrected”
judgment below be modified to reflect that the trial court found the first enhancement paragraph
“true,” and Appellant’s plea to the second enhancement paragraph is “N/A;” and as modified, the
trial court’s judgment is affirmed; and that this decision be certified to the trial court below for
observance.”

       WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals for
the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 7th day of August, 2015.

                      CATHY S. LUSK, CLERK


                      By: _______________________________
                          Chief Deputy Clerk
                      THE STATE OF TEXAS
                         MANDATE
                     *********************************************

TO THE 217TH DISTRICT COURT OF ANGELINA COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 10th day
of June, 2015, the cause upon appeal to revise or reverse your judgment between

                        JAMES CHRISTOPHER FETZER, Appellant

                       NO. 12-14-00235-CR; Trial Court No. 2014-0413

                                      By per curiam opinion.

                               THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and brief filed herein, and the same
being considered, it is the opinion of this court that there was no error in the judgment.

       It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that this decision be certified to the court below for
observance.”

       WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals for
the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 7th day of August, 2015.

                      CATHY S. LUSK, CLERK


                      By: _______________________________
                          Chief Deputy Clerk
                      THE STATE OF TEXAS
                         MANDATE
                     *********************************************

TO THE 217TH DISTRICT COURT OF ANGELINA COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 10th day
of June, 2015, the cause upon appeal to revise or reverse your judgment between

                        JAMES CHRISTOPHER FETZER, Appellant

                       NO. 12-14-00236-CR; Trial Court No. 2013-0502

                                      By per curiam opinion.

                               THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and brief filed herein, and the same
being considered, it is the opinion of this court that there was no error in the judgment.

       It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that this decision be certified to the court below for
observance.”

       WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals for
the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 7th day of August, 2015.

                      CATHY S. LUSK, CLERK


                      By: _______________________________
                          Chief Deputy Clerk